Citation Nr: 0817573	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected left clavicle disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1982 to November 1984 and in the United States 
Navy, and from January 16, 1991 to March 27, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan in which the RO increased the 
evaluation of the veteran's service-connected left clavicle 
disability to 10 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that his service-connected left clavicle 
disability warrants a higher evaluation.  Having reviewed the 
claims file, the Board finds that additional development is 
necessary prior to the adjudication of this claim.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by pain, weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination. 

The Court has also held that VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes that the veteran's representative has argued 
that the September 2004 VA examination fails to adequately 
address DeLuca considerations, specifically functional loss 
from pain as mandated by the Court.  The Board agrees.  The 
Board further notes that the most recent VA examination was 
conducted nearly four years ago.  In light of these 
considerations, the Board finds that this claim must be 
remanded in order to afford the veteran another VA 
examination to more thoroughly and accurately determine the 
current severity of his left clavicle disability.

While this case is in remand status, the veteran's most 
recent VA treatment records from the VA medical center in 
Detroit, Michigan should be obtained.  Records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA Medical Center 
in Detroit, Michigan, all copies of the 
veteran's most recent treatment 
records.  If these records cannot be 
obtained, a notation to that effect 
must be placed in the file, and the 
veteran must be provided with an 
opportunity to submit such reports.

2.  Provide the veteran with a VA 
examination in order to determine the 
current severity of his left clavicle 
disability.  The claims folder must be 
made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner.  The examiner 
must note in the examination report 
that the claims folder was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should specifically note 
the veteran's ranges of motion for his 
left clavicle disability, as well as 
any recent incapacitating episodes that 
the veteran has experienced and the 
specific causes of such incapacitating 
episodes.  The examiner should comment 
as to whether left clavicle exhibits 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms).  
The examiner should also discuss 
whether pain significantly limits 
functional ability during flare-ups or 
when the left clavicle is used 
repeatedly over a period of time (these 
determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups).  The complete rationale for 
any opinions expressed should be 
provided.

3.  Then, the RO/AMC should 
readjudicate the claim.  In particular, 
the RO should review all the evidence 
that was submitted since the April 2005 
statement of the case (SOC).  If the 
benefits sought remain denied, he 
should be provided a SSOC.  After the 
veteran and his representative have 
been given the applicable time to 
submit additional argument, the claims 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


